Case: 1:18-Cv-O7239 Document #: 1 Filed: 10/30/18 Page 1 of 4 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLIN()IS
EASTERN DIVISION

TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502;
TRUSTEES OF THE CEMENT MASONS
INSTITUTE OF CHICAGO, ILLINOIS;
TRUSTEES OF THE CEMENT MASONS
SAVINGS FUND, LOCAL 502; and
TRUSTEES OF THE CEMENT

MASONS APPRENTICE EDUCATION

AND TRAINING FUND, LOCAL 502, NO. 18-cv-7239

Plaintiffs, Judge:

v. Magistrate:

DYNAMICX ENTERPRISES, INC. an lllinois
corporation,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
COMPLAINT

Plaintiffs, TRUSTEES OF THE CEMENT MASONS PENSION FUND, LOCAL 502;
TRUSTEES OF THE CEMENT MASONS INSTITUTE OF CHICAGO, ILLINOIS;
TRUSTEES OF THE CEMENT MASONS SAVINGS FUND, LOCAL 502; AND TRUSTEES
OF THE CEMENT MASONS APPRENTICE EDUCATION AND TRAINING FUND, LOCAL
502, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN, LLP,
complain against Defendant, DYNAMICX ENTERPRISES, INC., as follows:

JURISDICTION AND VENUE

1. (a) Jurisdiction Of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended

Case: 1:18-cv-O7239 Document #: 1 Filed: 10/30/18 Page 2 of 4 Page|D #:2

(b) Venue is founded pursuant to 29 U.S.C. Section 1 132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(0).
PARTIES

2. (a) The Plaintiffs in this count are TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502; TRUSTEES OF THE CEl\/IENT MASONS INSTITUTE OF
CHICAGO, ILLINOIS; TRUSTEES OF THE CEMENT MASONS SAVINGS FUND, LOCAL
502; AND TRUSTEES OF THE CEMENT MASONS APPRENTICE EDUCATION AND
TRAlNlNG FUND, LOCAL 502 (“the Funds”), and have standing to sue pursuant to 29 U.S.C.
1132(a)(3).

(b) The Funds have been established pursuant to collective bargaining
agreements previously entered into between the Cement Masons Union and its affiliated locals
(the "Union") and certain employer associations whose employees are covered by the collective
bargaining agreement with the Union.

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of ERISA and the National Labor Relations Act, as
amended, and other applicable state and federal laws, and also pursuant to the terms and provisions
of the Agreements and Declarations of Trust which establish the Funds which are adopted and
incorporated by reference into the collective bargaining agreement

3. (a) DYNAl\/IICX ENTERPRISES, INC., an Illinois corporation (hereafter
"DYNAMICX"), employs employees represented by the Union and is bound to make contributions
for hours and weeks worked by all employees and upon subcontractors who perform work which
would otherwise be performed by employees

(b) DYNAMICX has its principal place of business at Chicago, lllinois.

Case: 1:18-cv-O7239 Document #: 1 Filed: 10/30/18 Page 3 of 4 Page|D #:3

(c) DYNAl\/IICX is an employer engaged in an industry affecting commerce.

4. DYNAMICX has entered into successive collective bargaining agreements with
the Union pursuant to which it is required to pay specified wages and to make periodic
contributions to the Funds on behalf of certain of its employees (Exhibit A)

5 . By virtue of certain provisions contained in the collective bargaining agreements,
DYNAMICX is bound by the Trust Agreement establishing the Funds.

6. Under the terms of the collective bargaining agreements and Trust Agreements to
which it is bound, DYNAMICX is required to make contributions to the Funds on behalf of its
employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all
necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or
not it is in compliance with its obligation to contribute to the Funds.

7. Plaintiffs are advised and believe that for January l, 2016 through the present,
DYNAMICX has failed to make some of the contributions from time to time required to be paid
by it to the Funds pursuant to the terms of the collective bargaining agreements and Trust
Agreements by which it is bound, all in violation of its contractual obligations and its obligations
under applicable state and federal statutes.

WHEREFORE, Plaintiffs pray for relief as follows:

A. DYNAMICX be ordered to submit to an audit for January l, 2016 through

present.
B. Judgment be entered on any amounts found to be due on the audit.
C. Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages

pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).

Case: 1:18-cv-O7239 Document #: 1 Filed: 10/30/18 Page 4 of 4 Page|D #:4

D. DYNAMICX be enjoined from violating the terms of the collective bargaining
agreements and Trust Agreernents by failing to make timely payments to the Funds and be

ordered to resume making those payrnents.

E. This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances
Respectfully subrnitted,

TRUSTEES OF THE CEMENT MASONS
PENSION FUND, LOCAL 502, et. al.

By: s/ Donald D. Schwartz
One of their Attorneys

Donald D. Schwartz

ARNOLD AND KADJAN, LLP
35 E. Wacker Drive, Suite 600
Chicago, lllinois 60601

(312) 236-0415

